DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of as stated below in the reply filed on October 17, 2022 is acknowledged. 

    PNG
    media_image1.png
    219
    991
    media_image1.png
    Greyscale

Applicants’ election is drawn to a combination of the recited sets of genes, that is, the primers must be present in the “mix” that targets all of the recited genes. This is due to Applicants’ usage of the conjunction, “and” in their election.
Claim 118, however, is not entirely commensurate with the election as the elected combinations because claim 1 requires sets of primers while utilizing the conjunction, “and/or”.  Similarly, claim 20 also employs the conjunction, “or”: 
    PNG
    media_image2.png
    127
    692
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    125
    578
    media_image3.png
    Greyscale

Therefore, Applicants’ election is noted, but the examination of the claims will not be limited to the entire combinations of genes, but only one of the sets recited in said claims.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/491,141, filed on September 4, 2019.
Information Disclosure Statement
The IDS received on November 20, 2020; February 2, 2021; September 29, 2021; and October 17, 2022 are proper and are being considered by the Examiner.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because some of the texts on the Figures are too small to be legible.  For example, Figure 3 has texts which are too small be clearly legible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 118-121 and 123-125 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 118 is indefinite for the following reasons.
	Claim 118 recites that the method employs “multiple sets of primers” and then defines that “each set of primers comprises at least 20 primers and … target the following genes: ROS1 and at least two of CD74, SLC34A2, SDC4 and EZR, RET and at least two of TRIM33, CCDC6 and NCO4A, and/or NTRK1 and at least two of TPM3, SQSTM1 and MPRIP”.  
For the purpose of discussion, the group with ROS1 gene is referred to as Group A; the group with RET is referred to as Group B; and the group with NTRK1 is referred to as Group C.
	It is unclear just exactly what “each set of primers” are comprised of because each set of primers recited as targeting the gene groups A, B, and/or C.  If “each,” that is, one set of primers comprises all of Groups A, B, and C, then it is unclear what other sets of primers are contained in the “multiple sets of primers”.
	For the purpose of prosecution, the claim has been construed to mean that the multiple sets of primers are comprises of set A, B, or C.
	Claim 119 is indefinite because it is unclear what is meant by “sequencing the product of step (b), or an amplification product thereon”.  Claim 119 depends from claim 118.  Claim 118 already requires that the PCR products are formed during the thermocycling step of (b).  Therefore, there is no difference between the product of step (b) and “an amplification product thereon”.
	Claims 120, 121, and 123-125 are indefinite by way their dependency on claim 118.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 118-121 and 125 are rejected under 35 U.S.C. 103 as being unpatentable over Saffroy et al. (WO 2015/075196, published May 2015; IDS ref) in view of Morley, A.A. (U.S. Patent No. 9,145,587, issued September 29, 2015; IDS ref).
With regard to claims 118-120 and 125, Saffroy et al. teach a method of detecting chromosomal rearrangements between at least two specific chromosomal regions in a biological sample of a human subject (Abstract), wherein said rearrangements are gene fusion (“kinesin family member 5B (KIF5B) gene and the TRK-fused (TFG) gene have been found to be fusion partners for the ALK gene … lung cancer, the most common 5’ fusion partner for the ALK gene is the EML4 gene”, page 1, lines 10-13; “[c]hromosomal rearrangement are often caused by a breakage in the DNA … double helix at two different locations, followed by a rejoining of the broken ends to produce a new chromosomal arrangement of genes, different from the gene order of the chromosomes before they were broken”, page 2, lines 8-11, i.e., gene fusion).
In regard to method for screening for gene fusions, the Saffroy et al. teach that their method allows for discovery of fusion gene products whose breakpoints are not prior known:
“Detection of rearrangements between two chromosomal regions by PCR-based techniques usually requires precise knowledge of the rearranged segments in order to design appropriate primers at opposite sides of the rupture point.  The invention however does not require such information, as the two sets of primers allow the detection of any rearrangements between two chromosomal regions without previous knowledge of the precise location of the rupture point(s)” (page 7, lines 1-6)

	Saffroy et al. achieve their invention via use of multiple sets of primers which anneal on each strand of a double-stranded nucleic acid, wherein the primer set annealing on the top are regularly spaced apart and the primer set annealing on the bottom, complementary strand are also regularly spaced apart, and performing an amplification reaction as represented below (Fig. 1):

    PNG
    media_image4.png
    227
    857
    media_image4.png
    Greyscale

“amplifying the DNA molecules of step a) by a multiplex polymerase chain reaction assay, said assay comprising at least two sets of primers, wherein each set of primers is capable hybridizing with a specific reference chromosomal region, and each set of primer comprises a plurality of primers, said primers being capable of hybridizing to a nucleic acid strand of one of the said specific chromosomal regions at sites regularly spaced of less than X/2 base pairs” (page 7, lines 13-20)

	With regard to the fusion genes being assayed, the artisans teach assaying for ROS1 and CD74, SLC34A2, and EZR:
“chromosomal rearrangements involving ROS1 and either the CD74, EZR or SLC34A2 gene in cancer samples seem to confer high sensitivity to the anti-cancer drug …” (page 11, lines 3-5)

	Saffroy et al. explicitly state that the amplification products will only form if the fusion products are present:
“Indeed, in the absence of chromosomal rearrangements between the two specific chromosomal regions of interest, those two regions are not adjacent to each other.  Indeed, they are either apart on the same chromosome, or located on two different chromosomes.  Yet, because the biological sample to be used is expected to contain fragmented DNA, it is unlikely that it actually contains a fragment that comprises the two chromosomal regions of interest.  Consequently, in the absence of chromosomal rearrangement between the two specific chromosomal regions of interest in the biological sample, the PCR will be impaired and will not raise any amplification product” (page 6, lines 1-9)

Lastly, the artisans also teach sequencing the resulting amplification products for gene-fusion detection (“[f]or sequencing purposes … sequencing reaction was then performed …”, page 38, lines 3-5).
	Therefore, Saffroy et al. together teach a method of assaying for potential gene fusion occurring between ROS1 gene, and at least CD74, SLC34A2, and EZR, utilizing multiple primer sets which are regularly spaced apart, amplifying the potential fusion products in a thermocycling reaction, followed by their sequencing reaction.
	With regard to claim 121, Saffroy et al. also teach that the subject, so diagnosed should be recommended for treatment (“selecting the subject as likely to benefit from a specific treatment …”, page 30, lines 8-9; “administering an effective amount of anti-cancer therapy to said subject…”, page 30, lines 21-22).
	Saffroy et al. do not, however, teach how many primers are to be included in the set, or the intervening spaces between the primers of a set.
	Morley teaches a method of detecting a gene fusion product, wherein the artisans employ a forward and a reverse primer set, wherein each set of primers comprises a at least 12 forward and 12 reverse (total 24, column 15, lines 13-15) to as many as 280 forward and 280 reverse (total 560, column 15, lines 15-16) as well as other numbers of primers in the set (column 15).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saffroy et al. with the teachings of Morley, thereby arriving at the invention as claimed for the following reasons.
	As discussed above, Saffroy et al. teach a method of screening and discovering fusion products which occur between different regions of chromosomes by use of regularly spaced forward and reverse primer sets, wherein in the absence of gene fusion, the primers do not result in an amplification product.  The artisans also explicitly taught that gene fusion product between ROS1 and CD75, SLC34A2, and EZR should be assayed by the disclosed method.
	While Saffroy et al. did not explicitly teach how many primers are supposed be comprised in a primer set, such determination would have been well-within the purview of the ordinarily skilled artisan based on the general guidance provided by Saffroy et al. who teach that multiple primers of a top strand (i.e., forward direction primers) should be placed regularly spaced apart on the first region of the chromosome harboring the potential gene which is involved in fusion. 
	Because the number of primers in the sets that assay is directly related to the ability to discover various gene fusion products, arriving at an optimal number of such primers and their spacings would have been optimization of conditions disclosed by Saffroy et al., that is, an optimization of a result-effective variable.
MPEP 2144.05 (II)(B) states that in In re Antonie (559 F.2d 618, 195 USPQ 6 (CCPA 1997), a particular parameter must first be recognized as result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.
	As discussed above, the number of primers in the sets and their spacing would have directly affected the outcome of the fusion product determinations.
And as evidenced by Morley, arriving at primer sets having greater than 20 to as many as 280 primers would have been well within the consideration parameters for determining and detecting gene fusion products, rendering the invention as claimed prima facie obvious.
	For these reasons, the invention as claimed is deemed prima facie obvious over the cited references.

Claim 123 is rejected under 35 U.S.C. 103 as being unpatentable over Saffroy et al. (WO 2015/075196, published May 2015; IDS ref) in view of Morley, A.A. (U.S. Patent No. 9,145,587, issued September 29, 2015; IDS ref), as applied to claims 118-121 and 125 above, and further in view of Kohno et al. (Cancer Sci., November 2013, vol. 104, no. 11, pages 1396-1400).
The teachings of Saffroy et al. and Morley have already been discussed above.
Saffroy et al. and Morley do not explicitly disclose all types of fusion gene products which could be assayed via their disclosed method.
Consequently, Saffroy et al. and Morley do not disclose that fusion gene product forming between RET and at least two of TRIM33, CCDC6 and NCO4A should be assayed.
However, Kohno et al. teach that RET is a, “well-known driver oncogene kinase for thyroid cancer … and fusion of this gene have been observed” (page 1396, 2nd column, bottom paragraph), while pointing out that fusion product formed between RET and CCDC6, NCO4A, and TRIM33 (“[t]o date, RET fusions have been identified that involve four fusion partners comprising nine subtypes of fusion variants: KIF5B, CCDC6/PTC/H4, NCO4/PTC3/ELE1, and TRIM33/PTC7.  The latter three partners are also fused to RET in thyroid cancer, whereas KIF5B is not.” (page 1397, 1st column; see also Table 1, where fusion types involving RET and CCDC6, NCOA4, and TRIM33 are evidenced).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Saffroy et al. and Morley et al. with the teachings of Kohno et al., thereby targeting other prior art known genes, such as RET and TRIM33, CCDC6, and NCO4A for identifying potential fusion gene products which are known to be associated with a thyroid cancer, which is the design of Saffroy et al.’s method.
In KSR International Co v. Teleflex Inc, the supreme court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).
For these reasons, the invention as claimed is deemed prima facie obvious over the cited references.

Claim 124 is rejected under 35 U.S.C. 103 as being unpatentable over Saffroy et al. (WO 2015/075196, published May 2015; IDS ref) in view of Morley, A.A. (U.S. Patent No. 9,145,587, issued September 29, 2015; IDS ref), as applied to claims 118-121 and 125 above, and further in view of Farago et al. (Journal of Thoracic Oncology, December 2015, vol. 10, no. 12, pages 1670-1674)..
The teachings of Saffroy et al. and Morley have already been discussed above.
Saffroy et al. and Morley do not explicitly disclose all types of fusion gene products which could be assayed via their disclosed method.
Consequently, Saffroy et al. and Morley do not disclose that fusion gene product forming between NTRK1 and at least two of TPM3, SQSTM1, and MPRIP should be assayed.
However, Farago et al. teach that NTRK1 gene rearrangement was known in the art:
“NTRK1 gene rearrangements in NSCLC were first described among a population of NSCLC patients” (page 1670, 2nd column).

The artisan also teach that gene fusion product between NTRK1 and TPM3;  NTRK1 and SQSTM1 were known in the art:
“NSCLC tumor specimens and identified two with NTRK1 gene rearrangements … TPM3-NTRK1 … SQSTM1 (sequestosome 1) and NTRK1” (page 1671, 1st column, bottom paragraph)

 Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Saffroy et al. and Morley et al. with the teachings of Farago et al., thereby targeting other prior art known genes, such as NTRK1, TPM3, and SQSTM1 for identifying potential fusion gene products which are known to be associated with a thyroid cancer, which is the design of Saffroy et al.’s method.
In KSR International Co v. Teleflex Inc, the supreme court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).
For these reasons, the invention as claimed is deemed prima facie obvious over the cited references.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 118-125 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,876,170 (herein, “the ‘170 patent”).
With regard to instant claim 118, claims of the ‘170 patent also claims a method of detecting genomic fusion event comprising:
combining a test sample comprising cell-free DNA (cf-DNA) from the bloodstream of a single human subject (“method of detecting a genomic fusion event … combining a test sample comprising cell-free DNA (cfDNA) from the bloodstream of a single human subject”, claim 1(a)), with multiple sets of primers and a polymerase to produce a reaction mix (see claim 1(a)), 
wherein each set of primers comprises at least 20 primers and the primers target (“wherein each set of primers comprises at least 20 primers”, claim 1(a)) and the primers target the following genes:
ROS1 and at least two of CD74, SLC34A2, SDC4, and EZR (see claim 5); RET and at least two of TRIM33, CCDC6, and NCO4A (see claim 6), and/or NTRK1 and at least two of TPM3, SQSTM1 and MPRIP (see claim 7), and 
wherein the intervals between adjacent binding sites for the primers within the genes are independently in the range of 10 to 20 base pairs (“intervals between adjacent binding sites for the primers within … are independently in the range of 10 to 250 base pairs in the reference human genome”, claim 1(a)); and
thermocycling the reaction mix to produce fusion-specific PCR products only if there is a genomic rearrangement that fuses one of the genes to another of the genes in a humor in the subject (see claim 1(b)).
With regard to instant claim 119, claims of the ‘170 patent also sequences the amplification product (see claim 2).
With regard to instant claim 120, claims of the ‘170 patent also claim the same sets of genes (see claims 5, 6, and 7; and above).
With regard to instant claim 121, claim 4 of the ‘170 patent also claim that the subject be considered as a candidate for therapy based on the formation of a fusion-specific PCR products of the above claimed genes.  It would also be well within the purview of the ordinarily skilled artisan to consider a subject of a gene fusion between genes known to be deleterious to be subject to a therapy.
With regard to instant claims 123-125, claims 5-7 of the ‘170 patent already claims the same combination of genes for assaying their fusion products.
Therefore, claims of the instant application is obvious over the claims of the ‘170 patent.
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        November 1, 2022
/YJK/